             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION


P.B. as Lawful Guardian Ad Litem  )
of Minor Child, Jane Doe,         )
                                  )
                      Plaintiff,  )
                                  )       CIVIL CASE NO.
          vs.                     )       1:12-cv-00334-MR-DLH
                                  )
BURKE COUNTY PUBLIC SCHOOLS )
BOARD OF EDUCATION, LINDA         )
BRADSHAW, JOHN ROES 1-10, and )
MICHAEL ANDREW ALEXANDER,         )
                                  )
                      Defendants. )
________________________________ )
                                  )
A.B. as Lawful Guardian Ad Litem  )
of Minor Child, L.B.,             )
                                  )
                      Plaintiff,  )
                                  )       CIVIL CASE NO.
          vs.                     )       1:13-cv-00009-MR-DLH
                                  )
BURKE COUNTY PUBLIC SCHOOLS )
BOARD OF EDUCATION, LINDA         )
BRADSHAW, JOHN ROES 1-10, and )
MICHAEL ANDREW ALEXANDER,         )
                                  )
                      Defendants. )
________________________________ )

     THIS MATTER is before the Court on the Motion to File Under Seal

[Doc. 126] filed by Special Guardian Ad Litem Peggy Saunders (“GAL

Saunders”).
      GAL Saunders seeks leave to file under seal a Rule 60(b)(6) Motion

for Relief from Order Approving Settlement for the Benefit of Minors (“Motion

for Relief”). For grounds, GAL Saunders states that this motion provides

personal and sensitive information regarding the minor Plaintiffs as well as

terms of the parties’ settlement agreements, the details of which the Plaintiffs

have agreed to keep confidential. The Defendants consent to the Plaintiffs’

motion to seal.    [Doc. 126].   Pursuant to Local Civil Rule 6.1(d), GAL

Saunders filed the Motion for Relief under seal provisionally pending the

disposition of this motion to seal. [See Doc. 127].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 255-56 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly


                                       2
tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiffs’ motion. The Plaintiffs filed their

motion on April 22, 2021, and it has been accessible to the public through

the Court’s electronic case filing system since that time.          Further, the

Plaintiffs have demonstrated that the Motion for Relief contains personal

information regarding the minor Plaintiffs, as well as terms of the parties’

confidential settlement agreements, and that the public’s right of access to

such information is substantially outweighed by the compelling interest in

protecting the details of such information from public disclosure. Finally,

having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of this motion is narrowly tailored to serve the
                                        3
interest of protecting both the Plaintiffs’ privacy and the confidentiality of the

parties’ settlement agreements.

      IT IS, THEREFORE, ORDERED that the Motion to File Under Seal

[Doc. 126] filed by Special Guardian Ad Litem Peggy Saunders is

GRANTED, and the Motion for Relief from Order Approving Minor

Settlements [Doc. 127] shall remain under seal until further Order of this

Court.

      The Clerk of Court is respectfully directed to correct the docket such

that it reflects that the Motion for Relief [Doc. 127] is a pending motion.

      IT IS SO ORDERED.
                                Signed: May 4, 2021




                                          4
